Title: To James Madison from Henry Lee, 6 January 1825
From: Lee, Henry
To: Madison, James


        
          Sir,
          Washington 6th. Jany. 1825
        
        It is, you must allow, very natural that any inquirer into the meaning of the constitution, should desire to have his conjectures, approved or corrected by yourself. I therefore take the liberty of forwarding for your consideration the enclosed paper, and shall be proud to hear that it receives in any degree the approbation of a chief architect of our political temple.
        Without daring to press upon you a subject which has already been unsuccessfully suggested to you, I will barely venture to submit to your inspection two letters, from two of your most eminent friends and admirers—one of which was written before I recd. your last letter, and one since. Allow me too to add that I give up the scheme I had so enthusiastically formed, with much regret—for I know that if I am not enabled by proper materials to execute it, some one will attempt it without any materials at all. Judge Johnson overlays me still I fear. If it were in my power I could hardly condemn any man to read his dull Quarto’s to get at my octavo. With great & sincere respect, I am sir yr. very obt. sert.
        
          H. Lee
        
      